Exhibit 10.1

 

FOOT LOCKER EXECUTIVE INCENTIVE CASH COMPENSATION PLAN

 

The Compensation and Management Resources Committee of the Board of Directors of
Foot Locker, Inc. (“Foot Locker” or the “Company”) has adopted the Foot Locker
Executive Incentive Cash Compensation Plan (the “Plan”) as of March 28, 2018.

 

1. Purpose of the Plan.       The purposes of the Plan are:

 

(a)     to reinforce corporate organizational and business development goals;

 

(b)     to promote the achievement of year-to-year and long-range financial and
other business objectives such as customer engagement, high quality of service
and product, improved productivity and efficiencies for the benefit of our
customers’ satisfaction and to assure a reasonable return to Foot Locker’s
shareholders; and

 

(c)     to reward the performance of officers and key employees in fulfilling
their personal responsibilities for annual and long-term strategic objectives.

 

2. Definitions.    

  The following terms, as used herein, shall have the following meanings:

 

(a)     “Annual Base Salary” with respect to any Plan Year shall mean the total
amount paid by Foot Locker and its subsidiaries to a participant during such
Plan Year without reduction for any amounts withheld pursuant to participation
in a qualified “cafeteria plan” under Section 125 of the Code, a qualified
transportation arrangement under Section 132(f)(4) of the Code, or a cash or
deferred arrangement under Section 401(k) of the Code. Annual Base Salary shall
not include any amount paid or accruing to a participant under the Foot Locker
Long-Term Incentive Compensation Plan or any other incentive compensation or
bonus payment or extraordinary remuneration, expense allowances, imputed income
or any other amounts deemed to be indirect compensation, severance pay and any
contributions made by Foot Locker to this or any other plan maintained by Foot
Locker or any other amounts which, in the opinion of the Committee, are not
considered to be Annual Base Salary for purposes of the Plan.

 

(b)     “Board” shall mean the Board of Directors of Foot Locker.

 

(c)     “Change in Control” shall mean any of the following: (i) the merger or
consolidation of the Company with, or the sale or disposition of all or
substantially all of the

 



assets of the Company to, any person other than (A) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
parent entity) fifty percent (50%) or more of the combined voting power of the
voting securities of the Company or such surviving or parent entity outstanding
immediately after such merger or consolidation; or (B) a merger or
capitalization effected to implement a recapitalization of the Company (or
similar transaction) in which no person is or becomes the beneficial owner,
directly or indirectly (as determined under Rule 13d-3 promulgated under the
Securities Exchange Act of 1934), of securities representing more than the
amounts set forth in (ii) below; (ii) the acquisition of direct or indirect
beneficial ownership (as determined under Rule 13d-3 promulgated under the
Securities Exchange Act of 1934), in the aggregate, of securities of the Company
representing thirty-five percent (35%) or more of the total combined voting
power of the Company’s then issued and outstanding voting securities by any
person acting in concert; or (iii) during any period of not more than twelve
(12) months, individuals who at the beginning of such period constitute the
Board and any new director whose election by the Board or nomination for
election by the Company’s shareholders was approved by a vote of at least
two-thirds (⅔) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof.

 

(d)     “Committee” shall mean the Compensation and Management Resources
Committee of the Board.

 

(e)     “Individual Target Award” shall mean the targeted performance award for
a Performance Period specified by the Committee as provided in Section 6 herein.

 

(f)      “Payment Date” shall mean the date selected by the Committee for
payments under the Plan to be made following the finalization, review and
approval of performance goal achievements for the Performance Period, which date
shall be within two and one-half months following the end of the Performance
Period.

 

(g)     “Performance Period” shall mean the period of one or more Plan Years as
determined by the Committee, beginning with the Plan Year in which the award is
made.

 

(h)     “Plan Year” shall mean Foot Locker’s fiscal year during which the Plan
is in effect.

 

(i)     “Termination” shall mean: (1) a termination of service for reasons other
than a military or personal leave of absence granted by the Company or a
transfer of a Participant from or among the Company and a parent corporation as
defined under Code Section 424(e) or a subsidiary or (2) when a subsidiary,
which is employing a Participant, ceases to be a

2



subsidiary.

 

3. Administration of the Plan.

 

The Plan shall be administered by the Committee. No member of the Committee
while serving as such shall be eligible for participation in the Plan. The
Committee shall have exclusive and final authority in all determinations and
decisions affecting the Plan and its participants. The Committee shall also have
the sole authority to interpret the Plan, to establish and revise rules and
regulations relating to the Plan, to delegate such responsibilities or duties as
it deems desirable, and to make any other determination that it believes
necessary or advisable for the administration of the Plan including, but not
limited to: (i) approving the designation of eligible participants; (ii) setting
the performance criteria within the Plan guidelines; (iii) certifying attainment
of performance goals and other material terms, and (iv) interpreting the Plan.
The Committee shall have the authority in its sole discretion, subject to and
not inconsistent with the express provisions of the Plan, to incorporate
provisions in the performance goals allowing for adjustments in recognition of
unusual or non-recurring events affecting Foot Locker or the financial
statements of Foot Locker, or in response to changes in applicable laws,
regulations, or accounting principles.

 

4. Participation.

 

Participation in the Plan is limited to officers or key employees of Foot Locker
or any subsidiary thereof, as selected by the Committee. In determining the
persons to whom awards shall be granted, the Committee shall take into account
such factors as the Committee shall deem appropriate in connection with
accomplishing the purposes of the Plan. The Committee may from time to time
designate additional participants who satisfy the criteria for participation as
set forth herein and shall determine when an officer or key employee of Foot
Locker ceases to be a participant in the Plan.

 

5. Right to Payment.

 

Unless otherwise determined by the Committee in its sole discretion, a
participant shall have no right to receive payment under the Plan unless the
participant remains in the employ of Foot Locker or any subsidiary at all times
through and including the Payment Date; provided, however, that notwithstanding
any other provision of the Plan, the Committee may make a pro-rata payment
following the end of the Performance Period to any participant in circumstances
the Committee deems appropriate including, but not limited to a participant’s
death, disability, Retirement, or other termination of employment during the
Performance Period, provided the performance goals for the Performance Period
are met. Furthermore, upon a Change in Control the Committee may, in its sole
discretion, make a payment to any participant who is a participant at the time
of such Change in Control, on the date of the Change in Control, or as soon as
practicable thereafter, and prior to the end of the Performance Period (to the
extent determinable), which is equal to or less than the pro-rata portion
(through the date of the Change in Control) of the Individual Target Award based
on (a) the actual performance results achieved relative to the Performance
Period’s performance goals with respect to the period from the commencement of
the Performance Period to the

3



date of the Change in Control, and (b) the performance results that would have
been achieved had the Performance Period’s Target been met for the balance of
such Performance Period. Any pro-ration required hereunder shall be based on a
fraction, the numerator of which is the number of months completed before the
termination of employment or Change in Control, as the case may be, and the
denominator of which is the number of months in the Performance Period.

 

Notwithstanding anything herein to the contrary, in the event of a Change in
Control, the Committee shall make a payment to any participant who is a
participant at the time of such Change in Control and who has a Termination of
employment other than for cause, as determined by the Committee, prior to the
end of the Performance Period in an amount which is equal to the pro-rata
portion (through the date of his or her Termination) of the Individual Target
Award based on the actual performance results achieved for such Performance
Period, which shall be payable at the same time as payments for such Plan Year
are made to actively employed participants, as provided under Section 7 of the
Plan.

 

6. Payment.

 

(a)     Subject to Section 5 herein, payment to a participant under the Plan
will be made in cash in an amount equal to the achieved percentage of such
participant’s Annual Base Salary as determined by the Committee for each
Performance Period. Such percentage shall be based on the participant’s
achievement of his or her Individual Target Award. Payment shall be made only if
and to the extent the performance goals with respect to the Performance Period
are attained.

 

(b)     At the beginning of each Performance Period, the Committee shall
establish all performance goals and the Individual Target Awards for such
Performance Period and Foot Locker shall inform each participant of the
Committee’s determination with respect to such participant for such Performance
Period. Individual Target Awards shall be expressed as a percentage of such
participant’s Annual Base Salary. At the time the performance goals are
established, the Committee shall prescribe a formula to determine the
percentages of the Individual Target Award which may be payable based upon the
degree of attainment of the performance goals during the Plan Year.

 

(c)     Notwithstanding anything to the contrary contained in the Plan,

 

(1)     the performance goals in respect of awards granted to participants who
are Covered Employees, shall be based on one or more of the following criteria:

 

  (i) the attainment of certain target levels of, or percentage increase in,
pre-tax profit;         (ii) the attainment of certain target levels of, or
percentage increase in, division profit;         (iii) the attainment of certain
target levels of, or a percentage

4



    increase in, after-tax profits of Foot Locker (or a subsidiary, division, or
other operational unit of Foot Locker);         (iv) the attainment of certain
target levels of, or a specified increase in, operational cash flow of Foot
Locker (or a subsidiary, division, or other operational unit of Foot Locker);  
      (v) the achievement of a certain level of, reduction of, or other
specified objectives with regard to limiting the level of increase in, all or a
portion of, Foot Locker’s bank debt or other long-term or short-term public or
private debt or other similar financial obligations of Foot Locker, if any,
which may be calculated net of such cash balances and/or other offsets and
adjustments as may be established by the Committee;         (vi) the attainment
of a specified percentage increase in earnings per share or earnings per share
from continuing operations of Foot Locker (or a subsidiary, division or other
operational unit of Foot Locker);         (vii) the attainment of certain target
levels of, or a specified percentage increase in, revenues, net income, or
earnings before (A) interest, (B) taxes, (C) depreciation and/or (D)
amortization, of Foot Locker (or a subsidiary, division, or other operational
unit of Foot Locker);         (viii) the attainment of certain target levels of,
or a specified increase in, return on invested capital or return on investment;
        (ix) the attainment of certain target levels of, or a percentage
increase in, after-tax or pre-tax return on  shareholders’ equity of Foot Locker
(or any subsidiary, division or other operational unit of Foot Locker);        
(x) the attainment of a certain target level of, or reduction in, selling,
general and administrative expense as a percentage of revenue of Foot Locker (or
any subsidiary, division or other operational unit of Foot Locker);         (xi)
the attainment of specific customer connected objectives determined by the
Committee to be appropriate; or         (xii) such other performance metrics as
the Committee may, in its discretion, determine to be appropriate for a
Performance Period.

5



(2)     in no event shall (i) payment in respect of an award granted for any
Performance Period of one year be made under the Plan to a participant in an
amount which exceeds $6 million or (ii) payment in respect of an award granted
for any Performance Period of two or more years be made under the Plan to a
participant in an amount which exceeds $6 million. Subject to Section 3 of the
Plan regarding certain adjustments, in connection with the establishment of the
performance goals, the criteria listed above for Foot Locker (or any subsidiary,
division or other operational unit of Foot Locker) shall be determined in
accordance with generally accepted accounting principles consistently applied by
Foot Locker, but before consideration of payments to be made pursuant to the
Plan.

 

7. Time of Payment.

 

All payments earned by participants under the Plan will be paid after
performance goal achievements for the Plan Year have been finalized, reviewed,
approved and certified by the Committee but in no event later than two and
one-half months following the end of the applicable Plan Year. Foot Locker’s
independent accountants shall, as of the close of the Plan Year, determine
whether the performance goals have been achieved and communicate the results of
such determination to the Committee.

 

8. Miscellaneous Provisions.

 

(a)     A participant’s rights and interests under the Plan may not be sold,
assigned, transferred, pledged or alienated.

 

(b)     In the case of a participant’s death, payment, if any, under the Plan
shall be made to his or her designated beneficiary, or in the event no
beneficiary is designated or surviving, to the participant’s estate.

 

(c)     Neither the Plan nor any action taken hereunder shall be construed as
giving any employee any right to be retained in the employ or service of Foot
Locker or any subsidiary, division or other operational unit of Foot Locker.

 

(d)     Foot Locker shall have the right to make such provisions as it deems
necessary or appropriate to satisfy any obligations it may have to withhold
federal, state or local income or other taxes incurred by reason of payments
made pursuant to the Plan.

 

(e)     While Foot Locker does not guarantee any particular tax treatment, the
Plan is designed and intended to be exempt from, or comply with, Section 409A of
the Code and the applicable regulations thereunder and, accordingly, shall be
limited, construed and interpreted in accordance with such intent. In no event
whatsoever shall Foot Locker be liable for any additional tax, interest or
penalty that may be imposed on a participant pursuant to Section 409A of the
Code or for any damages for failing to comply with Section 409A. In the event
that any payment to a participant under the Plan is made on a Termination, such
Termination shall not be deemed to have occurred with respect to any payment
under the Plan that constitutes “non-qualified deferred compensation” under
Section 409A of the Code unless such Termination is also a “separation from
service” within the meaning of Section 409A of the Code. If a participant is
deemed on the date of Termination to be a “specified employee” within the
meaning of Section 409A(a)(2)(B), then with regard to any payment under the Plan
that constitutes “non-qualified deferred compensation” under Section 409A
payable on account of a “separation from service,” such payment under the Plan
shall be made at the date which is the earlier of (i) the first payroll date
immediately following the expiration of the six-month period measured from the
date of such separation from service and (ii) the date of the participant’s
death.

 

(f)      The Board or the Committee may at any time and from time to time alter,
amend, suspend or terminate the Plan in whole or in part. Notwithstanding the
foregoing, no amendment shall affect adversely any of the rights of any
participant, without such participant’s consent, under the award theretofore
granted under the Plan.

6



(g)     The Plan shall be binding on Foot Locker and its successors by operation
of law.

 

(h)     The Plan is an “unfunded” plan providing incentive compensation and
nothing contained herein shall give any participant any rights that are greater
than those of a general unsecured creditor of Foot Locker.

 

(i)      The Plan and actions taken in connection herewith shall be governed and
construed in accordance with the laws of the state in which Foot Locker is
incorporated (regardless of the law that might otherwise govern under the
applicable state law principles governing conflict of laws).

 

(j)      No award granted or payment made under the Plan shall be deemed
compensation for purposes of computing benefits under any retirement plan of
Foot Locker or its subsidiaries nor affect any benefits under any other benefit
plan now or subsequently in effect under which the availability or amount of
benefits is related to the level of compensation, except to the extent set forth
in any such retirement or other benefit plan.

 

(k)     The provisions of awards need not be the same with respect to each
participant, and such awards to individual participants need not be the same in
subsequent years.

7